Citation Nr: 0600244	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for bilateral plantar 
keratosis.

Entitlement to service connection for residuals of a cold 
injury.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1946 to January 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is in 
the record.

In December 2004, the Board remanded the case for additional 
procedural and evidentiary development.  As the agency of 
original jurisdiction completed the requested development, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT                                         

1. Bilateral plantar keratosis is unrelated to an injury or a 
disease of service origin. 

2. There is no current disability manifested by residuals of 
a cold injury during service.  


CONCLUSIONS OF LAW

1. Bilateral plantar keratosis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2. Residuals of a cold injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letter, dated in May 2001, to 
the extent that the veteran was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  The veteran was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.  

In the August 2002 statement of the case, the RO notified the 
veteran of 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to a claim.  To the extent that the 38 C.F.R. 
§ 3.159 notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the AOJ described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, and to address the issues at a hearing, 
which he did too.  For these reasons, the veteran has not 
been prejudiced by timing of the 38 C.F.R. § 31.59 notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Factual Background

The service medical records are silent for any complaints or 
diagnoses regarding the veteran's feet.  When he was examined 
for separation in January 1948, the feet and musculoskeletal 
evaluations were normal.  

After service, on private hospitalization in June 1948 for 
treatment of malaria, an examination of the extremities was 
normal.  On VA hospitalization in March 1954 for treatment of 
tonsillitis, the physical examination was within normal 
limits. 

VA records, covering the period from 1996 to 2005, disclose 
that in December 1996 the veteran was seen for diabetes and 
callosities.  In August 1998, he was seen for diabetic foot 
care and plantar keratosis was noted in November 1998 and 
thereafter.  In August 2000, it was reported that the pedal 
pulses were absent and there was loss of sensorium in the 
feet, which were associated with diabetes.  In March 2001, 
history included frostbite of the feet during service.  The 
pertinent finding was faint ischemic changes in the lower 
legs, which was associated with diabetes.  In July 2001, it 
was noted that the veteran had little protective sensation in 
his feet, which was associated with peripheral circulatory 
disorders due to diabetes.  

In March 2004, the veteran testified that on his last day in 
Korea he suffered frozen feet, that he was treated for it 
aboard ship, and that he mentioned it to the physician when 
he was examined for separation, but it must not have been 
recorded.  He stated that while in Korea he wore regular 
combat boots, and that on the day he left Korea it was cold 
and he had been on guard duty for four hours in the morning. 

In a January 2005 written statement, the veteran's sister 
stated that the veteran complained of having frozen feet when 
he returned from Korea in the spring of 1948.

VA records disclose that in April 2005 the veteran was seen 
in the diabetic foot clinic.  It was noted that the veteran 
had a high risk for foot problems because of diabetes.  It 
was explained to the veteran had the loss of sensation in the 
feet leads to calluses. 

Applicable Law

To establish service connection the facts must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Stated differently, to establish service connection, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

1. Plantar Keratosis 

The service medical records do not contain a finding or 
history of plantar keratosis. After service, VA records first 
document plantar keratosis or foot calluses in 1996 and 
thereafter the veteran has been followed in the diabetic foot 
clinic, where in 2005, it was explained to him that the loss 
of sensation in the feet due to diabetes, resulted in 
calluses. 

In the absence of evidence that plantar keratosis had onset 
in service or medical evidence that relates the post-service 
plantar keratosis to an injury or disease during service, or 
an event in service, resulting in plantar keratosis, there is 
no factual or legal basis to relate plantar keratosis to 
service. 

To the extent that the veteran relates plantar keratosis to 
service, where, as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a layperson is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements and testimony to the extent 
that he associates plantar keratosis to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection for plantar 
keratosis, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

2. Cold Injury 

The service medical records do not document a cold injury.  
After service, in August 2000, VA noted that the pedal pulses 
were absent and there was loss of sensorium in the feet; in 
March 2001, faint ischemic changes in the lower legs was 
noted; and in July 2001, it was noted that the veteran had 
little protective sensation in his feet, all of which were 
associated with diabetes and not a cold injury.  There is no 
medical evidence of current disability associated with a cold 
injury during service. 

As for the veteran's statements and testimony and the 
statement of his sister about frozen feet or frost bite 
during service, in the absence of medical evidence of a 
current disability attributable to a cold injury in service, 
service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, The 
Court has held that a condition or injury occurred in service 
alone is not enough, and that there must be a current 
disability resulting from that condition or injury.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of a current disability linked to a cold injury 
during service, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).
ORDER

Service connection for bilateral plantar keratosis is denied.

Service connection for residuals of a cold injury is denied.

____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


